DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-12 and 17-19 of U.S. Patent No. 11,222,779 B2 (hereinafter Dada) in view of Maher (US 20170016853 A1). 
Regarding claim 21, claim 1 of Dada teaches an apparatus comprising a coupling integrating a capillary with a voltage source, a fluid exit port, and a unitary optical manifold, the optical manifold comprising an incident light input, at least one collected light output and an input for the capillary, wherein the capillary enters the input for the capillary and terminates at the fluid exit port, wherein the incident light input is a first window in the unitary optical manifold and the at least one collected light output is second window in the unitary optical manifold, and wherein the incident light is injected into the capillary at the first window in the unitary optical manifold and the capillary emits light to emission collection optics via the second window in the unitary optical manifold.
Dada does not teach that the system is a cartridge.
Maher teaches a capillary cartridge (fig. 4, [0010]) for an optical spectrometry system having an optical access portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the apparatus of Dada part of a capillary cartridge as taught by Maher in order to hold and protect the capillary fluid supply system with no unexpected result.
Regarding claims 22-24 and 30, they are identical to claims 5, 2-3 and 6 respectively of Dada except for the differences in the independent claims on which they depend described above.
Regarding claim 26, Maher teaches detecting laser-induced ([0014]) fluorescence ([0020]).
It would have been obvious to one of ordinary skill in the art to use the system of Dada claim 1 to detect laser-induced fluorescence as taught by Maher, as this is a known method used to measure biological samples in a capillary-based system with no unexpected result. 
Regarding claim 27, it would be obvious to one of ordinary skill in the art to collect transmitted, scattered or emitted radiation as the system collects radiation that passes through the optical window and is either scattered or transmitted (or emitted as fluorescence).
Regarding claim 28, claim 8 of Dada teaches that the light is visible light which is inherently suited for Raman detection or laser-induced fluorescence detection.
Regarding claim 29, claim 8 of Dada teaches that the light source is a laser.
Regarding claim 31, claim 12 of Dada teaches an apparatus comprising a microfluidic channel (a capillary), a unitary optical manifold, the optical manifold comprising an incident light input, at least one collected light output and the microfluidic channel linearly traversing the optical manifold from an input for the microfluidic channel to at least one of a spray emitter and a waste receptacle (a spray emitter), wherein the incident light input is at least one input window (first window) in the unitary optical manifold and the at least one collected light output is at least one output window (second window) in the unitary optical manifold, and collection optics adjacent to at least one output window in the unitary optical manifold, the collection optics comprising at least one micro GRIN lens.
Dada does not teach that the system is a cartridge.
Maher teaches a capillary cartridge (fig. 4, [0010]) for an optical spectrometry system having an optical access portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the apparatus of Dada part of a fluid cartridge as taught by Maher in order to hold and protect the capillary fluid supply system with no unexpected result.
Regarding claim 32, claim 17 of Dada teaches a reservoir supplying liquid flow (sheath liquid) to the microfluidic channel in the optical manifold.
Regarding claim 33, claim 18 of Dada teaches that the microfluidic channel is orthogonal to a plurality of collected light outputs of the optical manifold.
Regarding claim 34, claim 19 of Dada teaches that each of the plurality of collected light outputs collects a different primary color of emitted light from the capillary.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Dada in view of Maher and in further view of Scott (US 20120219029 A1).
Regarding claim 35, claim 12 of Dada and Maher teach all the limitations of claim 31 as described above.   They do not teach a plurality of lasers coupled to the incident light input.
Scott teaches optical spectroscopy using a plurality of lasers (fig. 1).
It would have been obvious to one of ordinary skill in the art to use a plurality of lasers in the system of Dada, in order to detect multiple fluorescence emission lines as described by Scott.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881